Mr. Justice Yantis delivered the opinion of the court: This claim is for medical attention given by claimant to Elzie Barnfield, an employee of the Division of Highways, State of Illinois, for an injury received May 1, 1929. No disagreement of facts appear. The' services in question were apparently accorded by claimant to the injured employee in the regular course of duty and at the request of superiors in the Highway Department. An allowance of the claim has been recommended by the Division of Highways. A statement of the latter in the record states: “The bill was not paid previously, inasmuch as the accident occurred shortly before the expiration of the previous appropriation, and before the bill could be passed on, the time limit for bills incurred under that appropriation had expired”. Allowance of the claim is recommended by .the Attorney General’s Office. It is apparent that the claim would have been paid if it could have cleared the department in time for the appropriation then expiring. The claim is therefore allowed and payment recommended in the sum of Twenty Dollars ($20.00).